                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ERIC WESLEY WORTHY,

      Applicant,

v.                                             CASE NO. 8:18-cv-770-T-23AAS

SECRETARY, Department of Corrections,

      Respondent.
                                          /


                                      ORDER

      Worthy applies under 28 U.S.C. § 2254 for the writ of habeas corpus

(Doc. 1) and challenges his conviction for burglary, for which conviction Worthy

is imprisoned for fifteen years as a prison releasee re-offender. Numerous exhibits

(“Respondent’s Exhibit __”) support the response. (Doc. 5) The respondent both

admits the application’s timeliness (Doc. 4 at 1) and argues that the application lacks

merit. (Doc. 7)

                                  BACKGROUND

      Worthy pleaded “no contest” to charges of both burglary of an unoccupied

dwelling and grand theft. Worthy was sentenced as a prison releasee re-offender

on the burglary charge. In subsequent post-conviction proceedings (Respondent’s

Exhibits 21 and 27), Worthy unsuccessfully challenged the enhanced sentence by

contending that his sentence under Florida’s Prison Releasee Re-offender Act
(“PRRA”) violates Johnson v. United States, 135 S. Ct. 2551 (2015), which holds

that the residual clause of the Armed Career Criminal Act (“ACCA”) is

unconstitutionally vague. The only claim that Worthy presents in his current

application under Section 2254 is his Johnson claim.

                              STANDARD OF REVIEW

      The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210 (11th

Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a highly

deferential standard for federal court review of a state court adjudication, states in

pertinent part:

             An application for a writ of habeas corpus on behalf of a person
             in custody pursuant to the judgment of a State court shall not
             be granted with respect to any claim that was adjudicated on
             the merits in State court proceedings unless the adjudication of
             the claim —

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States;

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of a
             federal habeas court to grant a state prisoner’s application for a
             writ of habeas corpus with respect to claims adjudicated on the
             merits in state court. Under § 2254(d)(1), the writ may issue
             only if one of the following two conditions is satisfied — the
             state-court adjudication resulted in a decision that (1) “was
             contrary to . . . clearly established Federal Law, as determined
             by the Supreme Court of the United States” . . . clearly

                                             -2-
               established Federal law, as determined by the Supreme Court of
               the United States.” Under the “contrary to” clause, a federal
               habeas court may grant the writ if the state court arrives at a
               conclusion opposite to that reached by this Court on a question
               of law or if the state court decides a case differently than this
               Court has on a set of materially indistinguishable facts.

       A federal court must afford due deference to a state court’s decision.

“AEDPA prevents defendants – and federal courts – from using federal habeas

corpus review as a vehicle to second-guess the reasonable decisions of state courts.”

Renico v. Lett, 559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170,

181 (2011) (“This is a ‘difficult to meet,’ . . . and ‘highly deferential standard for

evaluating state-court rulings, which demands that state-court decisions be given the

benefit of the doubt’ . . . .”) (citations omitted). And in that review “[t]he focus . . .

is on whether the state court’s application of clearly established federal law is

objectively unreasonable, . . . an unreasonable application is different from an

incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002).

       As stated above, Worthy must prove that the state court’s decision was “

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States . . . .” 28 U.S.C.

§ 2254(d)(1). Worthy contends that Johnson should apply to Florida’s PRRA.

Johnson is limited to only the residual clause in the ACCA and is inapplicable to

Florida’s PRRA. In his reply Worthy recognizes that Johnson is inapplicable (Doc. 8

at 7) (italics original):

               [A]lthough it is true that Johnson v. United States itself struck
               down the residual clause in the federal Armed Career Criminal

                                              -3-
                 Act (A.C.C.A.) and did not directly rules against anything
                 in Florida, Johnson v. United States is a de facto precedent,
                 because its rational for striking the residual clause in the
                 A.C.C.A. as unconstitutional also applies to Florida’s P.R.R.
                 law for any enumerated offense in the P.R.R. law that is not, in
                 fact, by its elements, violent.[*]

Johnson, which was decided in 2015, was not controlling precedent when Worthy

was convicted and sentenced in 2014. The phrase “clearly established Federal law”

encompasses only the holdings of the United States Supreme Court “as of the time of

the relevant state-court decision.” Williams v. Taylor, 529 U.S. at 412. See also

Pinholster, 563 U.S. at 182 (recognizing that a federal court is limited to the record

that was before the state court). Worthy cites no authority that extends Johnson to

Florida’s PRRA and, as a consequence, the application under Section 2254 lacks

merit.

         Accordingly, Worthy’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Worthy and close this case.

                               DENIAL OF BOTH
                        CERTIFICATE OF APPEALABILITY
                     AND LEAVE TO APPEAL IN FORMA PAUPERIS

         Worthy is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s



         *
            Worthy contends that burglary is not an inherently violent crime, but whether the crime is inherently
violent is irrelevant. Florida’s PRRA specifically lists “burglary of a dwelling” as an enumerated offense that
qualifies for an enhanced sentence. Fla. Stat. § 775.082(9)(a)(1)(q). Likewise, burglary is included as an
enumerated offense that qualifies for an enhanced sentence under the ACCA. Johnson found that only the
residual clause was unconstitutionally vague and not the enumerated offense clause. “Today’s decision does
not call into question application of the Act to the four enumerated offenses . . . .” Johnson, 135 S. Ct. at 2563.
As a consequence, even if applicable to Florida’s PRRA, Johnson would afford Worthy no relief.

                                                       -4-
denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) limits the issuing of a COA “only if the applicant

has made a substantial showing of the denial of a constitutional right.” To merit a

COA, Worthy must show that reasonable jurists would find debatable both the merits

of the underlying claims and the procedural issues he seeks to raise. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would

debate the merits of the claims, Worthy is entitled to neither a certificate of

appealability nor an appeal in forma pauperis.

       Accordingly, a certificate of appealability is DENIED. Leave to appeal in forma

pauperis is DENIED. Worthy must obtain permission from the circuit court to appeal

in forma pauperis.

       ORDERED in Tampa, Florida, on February 6, 2019.




                                           -5-
